Citation Nr: 1747675	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation for under U.S.C.A. § 1151 for breast cancer. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served in the U.S. Air Force from March 1974 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran claims entitlement to compensation under 38 U.S.C.A. § 1151 for breast cancer.  Specifically, she contends that VA failed to acknowledge her complaints of pain in her right side and to timely provide a mammogram. See September 2009 Statement in Support of Claim. She maintains that, due to this error in judgment by the VA, her breast cancer was diagnosed at a later stage, resulting in her having to endure radiation and chemotherapy treatments.  See April 2017 Informal Hearing Presentation.  

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected. 38 U.S.C.A. § 1151(West 2014); 38 C.F.R. § 3.361 (2016). A veteran may be entitled to benefits under 38 U.S.C.A. § 1151 (West 2014) if VA failed to timely diagnose or properly treat a disability, thereby causing increased disability or death. The continuance or natural progression, that is, worsening, of a disease or injury may be the basis of eligibility under 38 U.S.C.A. § 1151 (West 2014), only if it is attributable to VA's failure to timely diagnose and properly treat the disease or injury. 38 C.F.R. § 3.361 (c)(2) (2016).

The elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered. See VAOPGCPREC 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 814-17 (Fed. Cir. 2010).

The medical questions raised by the Veteran have not been addressed by VA.  See 38 C.F.R. § 3.159 (2016).  Thus, a remand is required. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All efforts to obtain such information and the information obtained must be documented.  If, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice to the Veteran and her representative.

3. Provide the Veteran's claims file to a VA physician who specializes in or who is board certified in oncology or an appropriate specialty.  
An examination is not needed unless the specialist requests one.  

The examiner should address the following:

a. Did the VA fail to timely diagnose the Veteran's breast cancer prior to 2009?  

Please note Veteran's complaints of right side pain and the 2007 mammogram indicating a possible irregularity in the Veteran's right breast.  

b. If so, was the failure to timely diagnose and treat the breast cancer the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part?

c. If so, did the VA's failure to diagnose and treat the cancer proximately cause the continuance of the natural progress of the disease, including, development to the second stage? 

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




